ACCEPTED
                                                                                                                                14-14-01017-CV
                                                                                                                FOURTEENTH COURT OF APPEALS
                                                                                                                             HOUSTON, TEXAS
                                                                                                                          10/20/2015 9:37:25 AM
                                                                                                                          CHRISTOPHER PRINE
                                                                                                                                         CLERK

                              CITY OF HOUSTON                                                                 Annise D. Parker

                                                 Legal Department                                             Mayor
                                                                                                           FILED
                                                                                                            Donna L.INEdmundson
                                                                                                    14th COURT     OF APPEALS
                                                                                                            City Attorney
                                                                                                       HOUSTON,        TEXAS
                                                                                                            Legal Department
                                                                                                            P.O. Box 368
                                                                                                    10/20/2015   9:37:25
                                                                                                            Houston,  TexasAM
                                                                                                                            77001-0368
                                                                                                            City Hall Annex
                                                                                                    CHRISTOPHER         A. PRINE
                                                                                                            900 Bagby, 4th Floor
                                                                                                              Clerk Texas 77002
                                                      October 20, 2015                                      Houston,

                                                                                                              832.393.6491 - Telephone
                                                                                                              832.393.6259 - Facsimile
                                                                                                              www.houstontx.gov


          Via E-Filing

          Hon. Christopher A. Prine, Clerk
          Fourteenth Court of Appeals
          301 Fannin, Room 245
          Houston, Texas 77002

          Re:       No. 14-14-01017-CV; Gatesco Q.M., Ltd. d/b/a Quail Meadows Apartments,
                    a Texas Limited Partnership v. City of Houston; in the Court of Appeals for
                    the Fourteenth District of Texas at Houston

          Dear Mr. Prine:

                The undersigned will present oral argument for the City of Houston in
          this case, which is scheduled for argument before the Fourteenth Court of
          Appeals on October 28, 2015, at 1:30 pm.

                                                                         Sincerely,

                                                                         /s/ Fernando De Leon

                                                                         Fernando De Leon
                                                                         Senior Assistant City Attorney
                                                                         832.393.6429
                                                                         fernando.deleon2@houstontx.gov

          cc:       See attached Certificate of Service



Council Members: Brenda Stardig Jerry Davis Ellen R. Cohen Dwight A. Boykins Dave Martin Richard Nguyen Oliver Pennington Edward Gonzalez
Robert Gallegos Mike Laster Larry V. Green Stephen C. Costello David W. Robinson Michael Kubosh C.O. “Brad” Bradford Jack Christie

Controller: Ronald C. Green
Hon. Christopher A. Prine
October 20, 2015
Page 2

                            Certificate of Service

      I hereby certify that on October 20, 2015, a true and correct copy of the
foregoing has been served on the parties below via e-service.

Steven D. Poock
P.O. Box 984
Sugar Land, Texas 77487
spoock@juno.com

Robert G. Gibson, Jr.
P.O. Box 387
Rosenberg, Texas 77487
rgglaw@juno.com

Attorneys for Appellant

                                     /s/ Fernando De Leon
                                    Fernando De Leon